Name: Council Decision of 19 December 1991 postponing the date on which the national provisions applying Directive 89/104/EEC to approximate the laws of the Member States relating to trade marks are to be put into effect
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  research and intellectual property
 Date Published: 1992-01-11

 Avis juridique important|31992D001092/10/EEC: Council Decision of 19 December 1991 postponing the date on which the national provisions applying Directive 89/104/EEC to approximate the laws of the Member States relating to trade marks are to be put into effect Official Journal L 006 , 11/01/1992 P. 0035 - 0035 Finnish special edition: Chapter 13 Volume 22 P. 0003 Swedish special edition: Chapter 13 Volume 22 P. 0003 COUNCIL DECISION of 19 December 1991 postponing the date on which the national provisions applying Directive 89/104/EEC to approximate the laws of the Member States relating to trade marks are to be put into effect (92/10/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the First Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks (1), and in particular Article 16 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 16 (1) of Directive 89/104/EEC, Member States are to bring into force the laws, regulations and administrative provisions necessary to comply with the Directive not later than 28 December 1991; Whereas pursuant to Article 16 (2) of that Directive, on a proposal from the Commission, the Council, acting by qualified majority, may defer the date referred to in paragraph 1 of that Article until 31 December 1992 at the latest; Whereas this exceptional provision was included in the said Directive to ensure, if necessary, that the date of the putting into effect of the national provisions applying the Directive should, as far as possible, be aligned with the date as from which it would be possible for Community trade mark applications to be filed; Whereas the Commission's proposal for a Council Regulation on the Community trade mark (1) has not yet been adopted; whereas it is expected that the said Regulation will be adopted shortly; Whereas it seems therefore appropriate to postpone until 31 December 1992 the date provided for in Article 16 (1) of Directive 89/104/EEC, so that the objective referred to above may be the more easily pursued; Whereas the objectives set for the completion of the internal market continue to be respected notwithstanding this postponement, HAS ADOPTED THIS DECISION: Article 1 The date set in Article 16 (1) of Directive 89/104/EEC shall be replaced by 31 December 1992. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 1991. For the Council The President P. DANKERT (1) OJ No L 40, 11. 2. 1989, p. 1. (2) OJ No C 351, 31. 12. 1981, p. 1 and OJ No C 230, 31. 8. 1984, p. 1.